
	
		II
		112th CONGRESS
		1st Session
		S. 1674
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2011
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve teacher quality, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Effective Teaching and Leading
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)Teacher quality
			 is the single most important in-school factor influencing student learning and
			 achievement.
				(2)A report by
			 William L. Sanders and June C. Rivers showed that if 2 average 8-year-old
			 students were given different teachers, 1 of them a high performer, the other a
			 low performer, the students' performance diverged by more than 50 percentile
			 points within 3 years.
				(3)A similar study
			 by Heather Jordan, Robert Mendro, and Dash Weerasinghe showed that the
			 performance gap between students assigned 3 effective teachers in a row, and
			 those assigned 3 ineffective teachers in a row, was 49 percentile
			 points.
				(4)In Boston,
			 research has shown that students placed with high-performing mathematics
			 teachers made substantial gains, while students placed with the least effective
			 teachers regressed and their mathematics scores decreased.
				(5)McKinsey &
			 Company found that studies that take into account all of the available evidence
			 on teacher effectiveness suggest that students placed with high-performing
			 teachers will progress 3 times as fast as those placed with low-performing
			 teachers.
				(6)A 2003 study by
			 Richard Ingersoll found that new teachers, not just those in hard-to-staff
			 schools, face such challenging working conditions that nearly one-half leave
			 the profession within their first 5 years, one-third leave within their first 3
			 years, and 14 percent leave by the end of their first year.
				(7)A report by the
			 National Commission on Teaching and America’s Future estimated that the
			 nationwide cost of replacing public school teachers who have dropped out of the
			 profession is $7,300,000,000 annually.
				(8)A randomized
			 controlled trial of comprehensive teacher induction, sponsored by the Institute
			 of Education Sciences found that beginning teachers who received 2 years of
			 induction support produced greater student learning gains as a result, the
			 equivalent of a student moving from the 50th to 58th percentile in mathematics
			 achievement and from the 50th to 54th percentile in reading achievement.
				(9)Research by
			 Thomas Smith, Richard Ingersoll, Michael Strong, Anthony Villar, and Jonah
			 Rockoff has shown that comprehensive mentoring and induction reduces teacher
			 attrition by as much as one-half and strengthens new teacher
			 effectiveness.
				(10)A recent School
			 Redesign Network at Stanford University and National Staff Development Council
			 report by Linda Darling-Hammond, Ruth Chung Wei, Alethea Andree, Nikole
			 Richardson, and Stelios Orphanos found that—
					(A)a set of programs
			 that offered substantial contact hours of professional development (ranging
			 from 30 to 100 hours in total) spread over 6 to 12 months showed a positive and
			 significant effect on student achievement gains; and
					(B)intensive
			 professional development, especially when it includes applications of knowledge
			 to teachers’ planning and instruction, has a greater chance of influencing
			 teacher practices, and in turn, leading to gains in student learning, and such
			 intensive professional development has shown a positive and significant effect
			 on student achievement gains, in some cases by approximately 21 percentile
			 points.
					(11)Teachers can
			 acquire and use new knowledge and skills in their instruction when provided
			 with adequate opportunities to learn, according to Student Achievement
			 Through Staff Development published by ASCD, which found that more than
			 90 percent of participants attained skill proficiency if it includes theory
			 presentation, demonstration, practice, and peer coaching.
				(12)Recent reports
			 from the Center for American Progress, Education Sector, Hope Street Group, and
			 the New Teacher Project have collectively demonstrated the significant flaws in
			 current teacher evaluation and implementation, and the necessity for
			 redesigning these systems and linking such evaluation to individualized
			 feedback and substantive targeted support in order to ensure effective
			 teaching.
				(13)Research by
			 Kenneth Leithwood, Karen Seashore Louis, Stephen Anderson, and Kyla Wahlstrom
			 found that—
					(A)leadership is
			 second only to classroom instruction among school-related factors that
			 influence student outcomes; and
					(B)direct and
			 indirect leadership effects account for about one-quarter of total school
			 effects on student learning.
					(14)Research by
			 Charles Clotfelter, Helen Ladd, Kenneth Leithwood, Anthony Milanowski, and the
			 New Teacher Center has shown that the quality of working conditions,
			 particularly supportive school leadership, impacts student academic achievement
			 and teacher recruitment, retention, and effectiveness.
				(15)Since 1965, more
			 than 60 education and library studies have produced clear evidence that school
			 libraries staffed by qualified librarians have a positive impact on student
			 academic achievement, with a recent analysis of reading scores from 2004–2009
			 showing that fewer librarians translated to lower performance, or a slower rise
			 in scores, on standardized tests.
				(b)PurposesThe
			 purposes of this Act are to build capacity for developing effective teachers
			 and principals in our Nation’s schools through—
				(1)the redesign of
			 teacher and principal evaluation and assessment systems;
				(2)comprehensive,
			 high-quality, rigorous, multi-year induction and mentoring programs for
			 beginning teachers, principals, and other school leaders;
				(3)systematic,
			 sustained, and coherent professional development for all teachers that is
			 team-based and job-embedded;
				(4)systematic,
			 sustained, and coherent professional development for school principals, other
			 school leaders, school librarians, paraprofessionals, and other staff;
			 and
				(5)increased teacher
			 leadership opportunities, including compensation for teacher leaders who take
			 on new roles in providing school-based professional development, mentoring,
			 rigorous evaluation, and instructional coaching.
				3.DefinitionsSection 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801) is amended—
			(1)by striking paragraph (34) and inserting
			 the following:
				
					(34)Professional
				developmentThe term professional development means
				comprehensive, sustained, and intensive support, provided for teachers,
				principals, school librarians, other school leaders, and other instructional
				staff, that—
						(A)fosters
				collective responsibility for improved student learning;
						(B)is designed and
				implemented in a manner that increases teacher, principal, school librarian,
				other school leader, paraprofessional, and other instructional staff
				effectiveness in improving student learning and strengthening classroom
				practice;
						(C)analyzes and
				uses—
							(i)real-time data
				and information collected from—
								(I)evidence of
				student learning;
								(II)evidence of
				classroom practice; and
								(III)the State’s
				longitudinal data system; and
								(ii)other relevant
				data collected by the school or local educational agency;
							(D)is aligned
				with—
							(i)rigorous State
				student academic achievement standards developed under section
				1111(b)(1);
							(ii)related academic
				and school improvement goals of the school, local educational agency, and
				statewide curriculum;
							(iii)statewide and
				local curricula; and
							(iv)rigorous
				standards of professional practice and development;
							(E)includes
				frequently scheduled, significant blocks of time during the regular school day
				among established collaborative teams of teachers, principals, school
				librarians, other school leaders, and other instructional staff, by grade level
				and content area (to the extent applicable and practicable), which teams engage
				in a continuous cycle of professional learning and improvement that—
							(i)identifies,
				reviews, and analyzes—
								(I)evidence of
				student learning; and
								(II)evidence of
				classroom practice;
								(ii)defines a clear
				set of educator learning goals to improve student learning and strengthen
				classroom practice based on the rigorous analysis of evidence of student
				learning and evidence of classroom practice;
							(iii)develops and
				implements coherent, sustained, and evidenced-based professional development
				strategies to meet such goals (including through instructional coaching, lesson
				study, and study groups organized at the school, team, or individual
				levels);
							(iv)provides
				learning opportunities for teachers to collectively develop and refine student
				learning goals and the teachers' instructional practices and the use of
				formative assessment;
							(v)provides an
				effective mechanism to support the transfer of new knowledge and skills to the
				classroom (including utilizing teacher leaders, instructional coaches, school
				librarians, and content experts to support such transfer); and
							(vi)provides
				opportunities for follow-up, observation, and formative feedback and assessment
				of the teacher's classroom practice, on a regular basis and in a manner that
				allows each such teacher to identify areas of classroom practice that need to
				be strengthened, refined, and improved;
							(F)regularly
				assesses the effectiveness of the support, and uses such assessments to inform
				ongoing improvements, in—
							(i)improving student
				learning; and
							(ii)strengthening
				classroom practice; and
							(G)supports the
				recruiting, hiring, and training of highly qualified teachers, including
				teachers who become highly qualified through State and local alternative routes
				to certification or licensure.
						;
				
			(2)by adding at the
			 end the following:
				
					(44)Evidence of
				classroom practiceThe term evidence of classroom
				practice means evidence of practice gathered from a classroom through
				multiple formats and sources, including some or all of the following:
						(A)Demonstration of
				effective teaching skills.
						(B)Classroom
				observations based on rigorous teacher performance standards or rubrics.
						(C)Student
				work.
						(D)Teacher
				portfolios.
						(E)Videos of teacher
				practice.
						(F)Lesson
				plans.
						(G)Information on
				the extent to which the teacher collaborates and shares best practices with
				other teachers and instructional staff.
						(H)Information on
				the teacher's successful use of research and data.
						(I)Parent, student,
				and peer feedback.
						(45)Evidence of
				student learningThe term evidence of student
				learning means—
						(A)valid and
				reliable data on student learning, which shall include data based on student
				learning gains on State student academic assessments under section 1111(b)(3)
				and other State student academic achievement assessments, where available;
				and
						(B)other evidence of
				student learning, including some or all of the following:
							(i)Student work,
				including measures of performance criteria and evidence of student
				growth.
							(ii)Teacher-generated
				information about student goals and growth.
							(iii)Parental
				feedback about student goals and growth.
							(iv)Formative
				assessments.
							(v)Summative
				assessments.
							(vi)Objective
				performance-based assessments.
							(vii)Assessments of
				affective engagement and self-efficacy.
							(46)Lowest
				achieving schoolThe term lowest achieving school
				means a school served by a local educational agency that—
						(A)is failing to
				make adequate yearly progress as described in section 1111(b)(2), for the
				greatest number of subgroups described in section 1111(b)(2)(C)(v) and by the
				greatest margins, as compared to the other schools served by the local
				educational agency; and
						(B)in the case of a
				secondary school, has a graduation rate of less than 65 percent.
						(47)School
				leaderThe term school leader means an individual
				who—
						(A)is an employee or
				officer of a school; and
						(B)is responsible
				for—
							(i)the school's
				performance; and
							(ii)the daily
				instructional and managerial operations of the school.
							(48)Teaching
				skillsThe term teaching skills means skills that
				enable a teacher to—
						(A)increase student
				learning, achievement, and the ability to apply knowledge;
						(B)effectively
				convey and explain academic subject matter;
						(C)actively engage
				students and personalize learning;
						(D)effectively teach
				higher-order analytical, evaluation, problem-solving, and communication
				skills;
						(E)develop and
				effectively apply new knowledge, skills, and practices;
						(F)employ strategies
				grounded in the disciplines of teaching and learning that—
							(i)are based on
				empirically based practice and scientifically valid research, where applicable,
				related to teaching and learning;
							(ii)are specific to
				academic subject matter;
							(iii)focus on the
				identification of students' specific learning needs, (including children with
				disabilities, students who are limited English proficient, students who are
				gifted and talented, and students with low literacy levels), and the tailoring
				of academic instruction to such needs; and
							(iv)enable effective
				inclusion of children with disabilities and English language learners,
				including the utilization of—
								(I)response to
				intervention;
								(II)positive
				behavioral supports;
								(III)differentiated
				instruction;
								(IV)universal design
				of learning;
								(V)appropriate
				accommodations for instruction and assessments;
								(VI)collaboration
				skills;
								(VII)skill in
				effectively participating in individualized education program meetings required
				under section 614 of the Individuals with Disabilities Education Act;
				and
								(VIII)evidence-based
				strategies to meet the linguistic and academic needs of English language
				learners;
								(G)conduct an
				ongoing assessment of student learning, which may include the use of formative
				assessments, performance-based assessments, project-based assessments, or
				portfolio assessments, that measures higher-order thinking skills (including
				application, analysis, synthesis, and evaluation);
						(H)effectively
				manage a classroom, including the ability to implement positive behavioral
				support strategies;
						(I)communicate and
				work with parents, and involve parents in their children's education;
				and
						(J)use
				age-appropriate and developmentally appropriate strategies and
				practices.
						(49)Formative
				assessmentThe term formative assessment means a
				process used by teachers and students during instruction that provides feedback
				to adjust ongoing teaching and learning to improve students’ achievement of
				intended instructional outcomes.
					;
				and
			(3)by redesignating
			 paragraphs (1) through (39), the undesignated paragraph following paragraph
			 (39), and paragraphs (41) through (49) (as amended by this section) as
			 paragraphs (1) through (18), (21), (22), (24) through (29), (31) through (40),
			 (42) through (47), (49), (19), (20), (30), (41), (48), and (23),
			 respectively.
			4.School
			 improvementSection 1003(g)(5)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6303(g)(5)) is
			 amended—
			(1)in subparagraph (B), by striking
			 and after the semicolon;
			(2)in subparagraph
			 (C), by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(D)permitted to be
				used to supplement the activities required under section
				2502.
					.
			5.Teacher and
			 principal professional development and support
			(a)In
			 generalTitle II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended by adding at the end the following:
				
					EBuilding school capacity for effective teaching and
				leadership
						2501.Local school
				improvement activities
							(a)Subgrants to
				local educational agencies
								(1)GrantsFrom
				amounts made available under section 2505, the Secretary shall award grants,
				through allotments under paragraph (3)(A), to States to enable the States to
				award subgrants to local educational agencies under this part.
								(2)ReservationsA
				State that receives a grant under this part for a fiscal year shall—
									(A)reserve 95
				percent of the funds made available through the grant to make subgrants,
				through allocations under paragraph (3)(B), to local educational agencies;
				and
									(B)use the remainder
				of the funds for—
										(i)administrative
				activities and technical assistance in helping local educational agencies carry
				out this part;
										(ii)statewide
				capacity building strategies to support local educational agencies in the
				implementation of the required activities under section 2502; and
										(iii)conducting the
				evaluation required under section 2504.
										(3)Formulas
									(A)AllotmentsThe
				allotment provided to a State under this section for a fiscal year shall bear
				the same relation to the total amount available under this part for such
				allotments for the fiscal year, as the allotment provided to the State under
				section 2111(b) for such year bears to the total amount available under such
				section 2111(b) for such allotments for such year.
									(B)AllocationsThe
				allocation provided to a local educational agency under this section for a
				fiscal year shall bear the same relation to the total amount available under
				this part for such allocations for the fiscal year, as the allocation provided
				to the local educational agency under section 2121(a) for such year bears to
				the total amount available for such allocations for such year.
									(4)Schools first
				supportedA local educational agency receiving a subgrant under
				this part shall first use such funds to carry out the activities described in
				section 2502(a) in each lowest achieving school served by the local educational
				agency—
									(A)that demonstrates
				the greatest need for subgrant funds based on the data analysis described in
				subsection (b)(3); and
									(B)in which not less
				than 40 percent of the students enrolled in the school are eligible for a free
				or reduced price lunch under the Richard B. Russell National School Lunch Act
				(42 U.S.C. 1751 et seq.).
									(b)Local
				educational agency application
								(1)In
				generalTo be eligible to receive a subgrant under this part, a
				local educational agency shall submit to the State educational agency an
				application described in paragraph (2), and a summary of the data analysis
				conducted under paragraph (3), at such time, in such manner, and containing
				such information as the State educational agency may reasonably require.
								(2)Contents of
				applicationEach application submitted pursuant to paragraph (1)
				shall include—
									(A)a description of
				how the local educational agency will assist the lowest achieving schools
				served by the local educational agency in carrying out the requirements of
				section 2502, including—
										(i)developing and
				implementing the teacher and principal evaluation system pursuant to section
				2502(a)(3);
										(ii)implementing
				teacher induction programs pursuant to section 2502(a)(1);
										(iii)providing
				effective professional development in accordance with section
				2502(a)(2);
										(iv)implementing
				mentoring, coaching, and sustained professional development for school
				principals and other school leaders pursuant to section 2502(a)(4); and
										(v)providing
				significant and sustainable teacher stipends, pursuant to section
				2502(a)(6);
										(B)a description of
				how the local educational agency will—
										(i)conduct and
				utilize valid and reliable surveys pursuant to section 2502(b); and
										(ii)ensure that such
				programs are integrated and aligned pursuant to section 2502(c);
										(C)(i)a description of how
				the local educational agency will use subgrant funds to target and support the
				lowest achieving schools described in subsection (a)(4) before using funds for
				other lowest achieving schools; and
										(ii)a list that identifies all of the lowest
				achieving schools that will be assisted under the subgrant;
										(D)a description of
				how the local educational agency will enable effective inclusion of children
				with disabilities and English language learners, including through utilization
				by the teachers, principals, and other school leaders of the local educational
				agency of—
										(i)response to
				intervention;
										(ii)positive
				behavioral supports;
										(iii)differentiated
				instruction;
										(iv)universal design
				of learning;
										(v)appropriate
				accommodations for instruction and assessments;
										(vi)collaboration
				skills;
										(vii)skill in
				effectively participating in individualized education program meetings required
				under section 614 of the Individuals with Disabilities Education Act;
				and
										(viii)evidence-based
				strategies to meet the linguistic and academic needs of English language
				learners;
										(E)a description of
				how the local educational agency will assist the lowest achieving schools in
				utilizing real-time student learning data, based on evidence of student
				learning and evidence of classroom practice, to—
										(i)inform
				instruction; and
										(ii)inform
				professional development for teachers, mentors, principals, and other school
				leaders;
										(F)a description of
				how the programs and assistance provided under section 2502 will be managed and
				designed, including a description of the division of labor and different roles
				and responsibilities of local educational agency central office staff members,
				school leaders, teacher leaders, coaches, mentors, and evaluators; and
									(G)a description of
				how the local educational agency will work with institutions of higher
				education and local teacher and principal preparation programs to improve the
				performance of beginning teachers and principals, improve induction programs,
				and strengthen professional development.
									(3)Data
				analysisA local educational agency desiring a subgrant under
				this part shall, prior to applying for the subgrant, conduct a data analysis of
				each school served by the local educational agency, based on data and
				information collected from evidence of student learning, evidence of classroom
				practice, and the State’s longitudinal data system, in order to—
									(A)determine which
				schools have the most critical teacher, principal, school librarian, and other
				school leader quality, effectiveness, and professional development needs;
				and
									(B)allow the local
				educational agency to identify the specific needs regarding the quality,
				effectiveness, and professional development needs of the school's teachers,
				principals, librarians, and other school leaders, including with respect to
				instruction provided for individual student subgroups (including children with
				disabilities and English language learners) and specific grade levels and
				content areas.
									(4)Joint
				development and submission
									(A)In
				generalExcept as provided in subparagraph (B), a local
				educational agency shall—
										(i)jointly develop
				the application and data analysis framework under this subsection with local
				organizations representing the teachers, principals, and other school leaders
				in the local educational agency; and
										(ii)submit the
				application and data analysis in partnership with such local teacher,
				principal, and school leader organizations.
										(B)ExceptionA
				State may, after consultation with the Secretary, consider an application from
				a local educational agency that is not jointly developed and submitted in
				accordance with subparagraph (A) if the application includes documentation of
				the local educational agency's extensive attempt to work jointly with local
				teacher, principal, and school leader organizations.
									2502.Use of
				funds
							(a)Induction,
				professional development, and evaluation systemA local educational agency that receives a
				subgrant under this part shall use the subgrant funds to improve teaching and
				school leadership through a system of teacher and principal induction,
				professional development, and evaluation. Such system shall be developed,
				implemented, and evaluated in collaboration with local teacher, principal, and
				school leader organizations and local teacher, principal, and school leader
				preparation programs and shall provide assistance to each school that the local
				educational agency has identified under section 2501(b)(2)(C)(ii), to—
								(1)implement a
				comprehensive, coherent, high-quality formalized induction program for
				beginning teachers during not less than the teachers' first 2 years of
				full-time employment as teachers with the local educational agency, that shall
				include—
									(A)rigorous mentor
				selection by school or local educational agency leaders with mentoring and
				instructional expertise, including requirements that the mentor
				demonstrate—
										(i)a
				proven track record of improving student learning;
										(ii)strong
				interpersonal skills;
										(iii)exemplary
				teaching skills, particularly with diverse learners, including children with
				disabilities and English language learners;
										(iv)not less than 5
				years teaching experience;
										(v)commitment to
				personal and professional growth and learning, such as National Board for
				Professional Teaching Standards certification;
										(vi)willingness and
				experience in using real-time data, as well as school and classroom level
				practices that have demonstrated the capacity to—
											(I)improve student
				learning and classroom practice; and
											(II)inform
				instruction and professional growth;
											(vii)a commitment to
				participate in professional development throughout the year to develop the
				knowledge and skills related to effective mentoring; and
										(viii)the ability to
				improve the effectiveness of the mentor's mentees, as assessed by the
				evaluation system described in paragraph (3);
										(B)a program of
				high-quality, intensive, and ongoing mentoring and mentor-teacher interactions
				that—
										(i)ensures that new
				teachers are supported in ways that help improve content-specific knowledge and
				pedagogy, including by matching mentors with beginning teachers by grade level
				and content area;
										(ii)assists each
				beginning teacher in—
											(I)analyzing data
				based on the beginning teacher's evidence of student learning and evidence of
				classroom practice, and utilizing research-based instructional strategies,
				including differentiated instruction, to inform and strengthen such
				practice;
											(II)developing and
				enhancing effective teaching skills;
											(III)enabling
				effective inclusion of children with disabilities and English language
				learners, including through the utilization of—
												(aa)response to
				intervention;
												(bb)positive
				behavioral supports;
												(cc)differentiated
				instruction;
												(dd)universal design
				of learning;
												(ee)appropriate
				accommodations for instruction and assessments;
												(ff)collaboration
				skills;
												(gg)skill in
				effectively participating in individualized education program meetings required
				under section 614 of the Individuals with Disabilities Education Act;
				and
												(hh)evidence-based
				strategies to meet the linguistic and academic needs of English language
				learners;
												(IV)using formative
				evaluations to—
												(aa)collect and
				analyze classroom-level data;
												(bb)foster
				evidence-based discussions;
												(cc)provide
				opportunities for self assessment;
												(dd)examine
				classroom practice; and
												(ee)establish goals
				for professional growth; and
												(V)achieving the
				goals of the school, district, and statewide curricula;
											(iii)provides
				regular and ongoing opportunities for beginning teachers to observe exemplary
				teaching in classroom settings during the school day;
										(iv)aligns with the
				mission and goals of the local educational agency and school;
										(v)(I)acts as a vehicle for a
				beginning teacher to establish short- and long-term planning and professional
				goals and to improve student learning and classroom practice; and
											(II)guides, monitors, and assesses the
				beginning teacher's progress toward such goals;
											(vi)assigns not more
				than 12 beginning teacher mentees to a mentor who is released full-time from
				classroom teaching, and reduces such maximum number of mentees proportionately
				for a mentor who works on a part-times basis;
										(vii)provides joint
				professional development opportunities for mentors and beginning
				teachers;
										(viii)may include
				the use of master teachers to support mentors or other teachers; and
										(ix)improves student
				learning and classroom practice, as measured by the evaluation system described
				in paragraph (3);
										(C)paid school
				release time that allows for at least weekly high-quality mentoring and
				mentor-teacher interactions;
									(D)foundational
				training and ongoing professional development for mentors that support the
				high-quality mentoring and mentor-teacher interactions described in
				subparagraph (B);
									(E)use of
				research-based teaching standards, formative assessments, teacher portfolio
				processes (such as the National Board for Professional Teaching Standards
				certification process), and teacher development protocols that support the
				high-quality mentoring and mentor-teacher interactions described in
				subparagraph (B); and
									(F)feedback on the
				performance of beginning teachers to local teacher preparation programs and
				recommendations for improving such programs;
									(2)implement
				high-quality effective professional development for teachers, principals,
				school librarians, and other school leaders serving the schools targeted for
				assistance under the subgrant;
								(3)develop and
				implement a rigorous, transparent, and equitable teacher and principal
				evaluation system for all schools served by the local educational agency
				that—
									(A)(i)provides formative
				individualized feedback to teachers and principals on areas for
				improvement;
										(ii)provides for substantive support
				and interventions targeted specifically on such areas of improvement;
				and
										(iii)results in summative
				evaluations;
										(B)differentiates
				the effectiveness of teachers and principals using multiple rating categories
				that take into account evidence of student learning;
									(C)shall be
				developed, implemented, and evaluated in partnership with local teacher and
				principal organizations; and
									(D)includes—
										(i)valid, clearly
				defined, and reliable performance standards and rubrics for teacher evaluation
				based on multiple performance measures, which shall include a combination
				of—
											(I)evidence of
				classroom practice; and
											(II)evidence of
				student learning as a significant factor;
											(ii)valid, clearly
				defined, and reliable performance standards and rubrics for principal
				evaluation based on multiple performance measures of student learning and
				leadership skills, which standards shall include—
											(I)planning and
				articulating a shared and coherent schoolwide direction and policy for
				achieving high standards of student performance;
											(II)identifying and
				implementing the activities and rigorous curriculum necessary for achieving
				such standards of student performance;
											(III)supporting a
				culture of learning, collaboration, and professional behavior and ensuring
				quality measures of instructional practice;
											(IV)communicating
				and engaging parents, families, and other external communities; and
											(V)collecting,
				analyzing, and utilizing data and other tangible evidence of student learning
				and evidence of classroom practice to guide decisions and actions for
				continuous improvement and to ensure performance accountability;
											(iii)multiple and
				distinct rating options that allow evaluators to—
											(I)conduct multiple
				classroom observations throughout the school year;
											(II)examine the
				impact of the teacher or principal on evidence of student learning and evidence
				of classroom practice;
											(III)specifically
				describe and compare differences in performance, growth, and development;
				and
											(IV)provide teachers
				or principals with detailed individualized feedback and evaluation in a manner
				that allows each teacher or principal to identify the areas of classroom
				practice that need to be strengthened, refined, and improved;
											(iv)implementing a
				formative and summative evaluation process based on the performance standards
				established under clauses (i) and (ii);
										(v)rigorous training
				for evaluators on the performance standards established under clauses (i) and
				(ii) and the process of conducting effective evaluations, including how to
				provide specific feedback and improve teaching and principal practice based on
				evaluation results;
										(vi)regular
				monitoring and assessment of the quality and fairness of the evaluation system
				and the evaluators' judgements, including with respect to—
											(I)inter-rater
				reliability, including independent or third-party reviews;
											(II)student
				assessments used in the evaluation system;
											(III)the performance
				standards established under clauses (i) and (ii);
											(IV)training and
				qualifications of evaluators; and
											(V)timeliness of
				teacher and principal evaluations and feedback;
											(vii)a plan and
				substantive targeted support for teachers and principals who fail to meet the
				performance standards established under clauses (i) and (ii);
										(viii)a streamlined,
				transparent, fair, and objective due process for documentation and removal of
				teacher and principals who fail to meet such performance standards, as governed
				by any applicable collective bargaining agreement or State law and after
				substantive targeted and reasonable support has been provided to such teachers
				and principals; and
										(ix)in the case of a
				local educational agency in a State that has a State evaluation framework, the
				alignment of the local educational agency's evaluation system with, at a
				minimum, such framework and the requirements of this paragraph;
										(4)implement ongoing
				high-quality support, coaching, and professional development for principals and
				other school leaders serving the schools targeted for assistance under such
				subgrant, which shall—
									(A)include a
				comprehensive, coherent, high-quality formalized induction program outside the
				supervisory structure for beginning principals and other school leaders, during
				not less than the principals’ and other school leaders’ first 2 years of
				full-time employment as a principal or other school leader in the local
				educational agency, to develop and improve the knowledge and skills described
				in subparagraph (B), including—
										(i)a
				rigorous mentor or coach selection process based on exemplary administrative
				expertise and experience;
										(ii)a program of
				ongoing opportunities throughout the school year for the mentoring or coaching
				of beginning principals and other school leaders, including opportunities for
				regular observation and feedback;
										(iii)foundational
				training and ongoing professional development for mentors or coaches;
				and
										(iv)the use of
				research-based leadership standards, formative and summative assessments, or
				principal and other school leader protocols (such as the National Board for
				Professional Teaching Standards Certification for Educational Leaders program
				or the 2008 Interstate School Leaders Licensure Consortium Standards);
										(B)improve the
				knowledge and skills of school principals and other school leaders in—
										(i)planning and
				articulating a shared and clear schoolwide direction, vision, and strategy for
				achieving high standards of student performance;
										(ii)identifying and
				implementing the activities and rigorous student curriculum and assessments
				necessary for achieving such standards of performance;
										(iii)managing and
				supporting a collaborative culture of ongoing learning and professional
				development and ensuring quality evidence of classroom practice (including
				shared or distributive leadership and providing timely and constructive
				feedback to teachers to improve student learning and strengthen classroom
				practice);
										(iv)communicating
				and engaging parents, families, and local communities and organizations
				(including engaging in partnerships among elementary schools, secondary
				schools, and institutions of higher education to ensure the vertical alignment
				of student learning outcomes);
										(v)collecting,
				analyzing, and utilizing data and other tangible evidence of student learning
				and classroom practice (including the use of formative and summative
				assessments) to—
											(I)guide decisions
				and actions for continuous instructional improvement; and
											(II)ensure
				performance accountability;
											(vi)managing
				resources and school time to ensure a safe and effective student learning
				environment; and
										(vii)designing and
				implementing strategies for differentiated instruction and effectively
				identifying and educating diverse learners, including children with
				disabilities and English language learners; and
										(C)provide feedback
				on the performance of beginning principals and other school leaders to local
				principal and leader preparation programs and recommendations for improving
				such programs;
									(5)(A)create or enhance
				opportunities for teachers and school librarians to assume new school
				leadership roles and responsibilities, including—
										(i)serving as mentors, instructional
				coaches, or master teachers; or
										(ii)assuming increased responsibility
				for professional development activities, curriculum development, or school
				improvement and leadership activities; and
										(B)provide training for teachers who
				assume such school leadership roles and responsibilities; and
									(6)provide
				significant and sustainable stipends above a teacher’s base salary for teachers
				that serve as mentors, instructional coaches, teacher leaders, or evaluators
				under the programs described in this subsection.
								(b)SurveyA
				local educational agency receiving a subgrant under this part shall conduct a
				valid and reliable full population survey of teaching and learning, at the
				school and local educational agency level, and include, as topics in the
				survey, not less than the following elements essential to improving student
				learning and retaining effective teachers:
								(1)Instructional
				planning time.
								(2)School
				leadership.
								(3)Decisionmaking
				processes.
								(4)Professional
				development.
								(5)Facilities and
				resources, including the school library.
								(6)Beginning teacher
				induction.
								(7)School safety and
				environment.
								(c)Integration and
				alignmentThe system described in subsection (a) shall—
								(1)integrate and
				align all of the activities described in such subsection;
								(2)be informed by,
				and integrated with, the results of the survey described in subsection
				(b);
								(3)be aligned with
				the State’s school improvement efforts under sections 1116 and 1117; and
								(4)be aligned with
				the programs funded under title II of the Higher Education Act of 1965 and
				other professional development programs authorized under this Act.
								(d)Eligible
				entitiesThe assistance required to be provided under this
				section may be provided—
								(1)by the local
				educational agency; or
								(2)by the local
				educational agency, in collaboration with—
									(A)the State
				educational agency;
									(B)an institution of
				higher education;
									(C)a nonprofit
				organization;
									(D)a teacher
				organization;
									(E)a principal or
				school leader organization;
									(F)an educational
				service agency;
									(G)a teaching
				residency program; or
									(H)another nonprofit
				entity with experience in helping schools improve student achievement.
									2503.Rule of
				ConstructionNothing in this
				part shall be construed to alter or otherwise affect the rights, remedies, and
				procedures afforded school or school district employees under Federal, State,
				or local laws (including applicable regulations or court orders) or under the
				terms of collective bargaining agreements, memoranda of understanding, or other
				agreements between such employees and their employers.
						2504.Program
				evaluation
							(a)In
				generalEach program required under section 2502(a) shall include
				a formal evaluation system to determine, at a minimum, the effectiveness of
				each such program on—
								(1)student
				learning;
								(2)retaining
				teachers and principals, including differentiating the retainment data by
				profession and by the level of performance of the teachers and principals,
				based on the evaluation system described in section 2502(a)(3);
								(3)teacher,
				principal, and other school leader practice, which shall include, for teachers
				and principals, practice measured by the teacher and principal evaluation
				system described in section 2502(a)(3);
								(4)student
				graduation rates, as applicable;
								(5)teaching,
				learning, and working conditions;
								(6)parent, family,
				and community involvement and satisfaction;
								(7)student
				attendance rates;
								(8)teacher and
				principal satisfaction; and
								(9)student
				behavior.
								(b)Local
				educational agency and school effectivenessThe formal evaluation
				system described in subsection (a) shall also measure the effectiveness of the
				local educational agency and school in—
								(1)implementing the
				comprehensive induction program described in section 2502(a)(1);
								(2)implementing
				high-quality professional development described in section 2502(a)(2);
								(3)developing and
				implementing a rigorous, transparent, and equitable teacher and principal
				evaluation system described in section 2502(a)(3);
								(4)implementing
				mentoring, coaching, and professional development for school principals and
				other school leaders described in section 2502(a)(4);
								(5)ensuring that
				mentors, teachers, and schools are using data to inform instructional
				practices; and
								(6)ensuring that the
				comprehensive induction and high-quality mentoring required under section
				2502(a)(1) and the high impact professional development required under section
				2502(a)(2) are integrated and aligned with the State’s school improvement
				efforts under sections 1116 and 1117.
								(c)Conduct of
				evaluationThe evaluation described in subsection (a) shall
				be—
								(1)conducted by the
				State, an institution of higher education, or an external agency that is
				experienced in conducting such evaluations; and
								(2)developed in
				collaboration with groups such as—
									(A)experienced
				educators with track records of success in the classroom;
									(B)institutions of
				higher education involved with teacher induction and professional development
				located within the State; and
									(C)local teacher,
				principal, and school leader organizations.
									(d)Dissemination
								(1)In
				generalThe results of the evaluation described in subsection (a)
				shall be submitted to the Secretary.
								(2)DisseminationThe
				Secretary shall make the results of each evaluation described in subsection (a)
				available to States, local educational agencies, and the public.
								2505.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2012 and each succeeding fiscal
				year.
						.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 2441 the following:
				
					
						Part E—Building School Capacity for Effective Teaching and
				Leadership
						Sec. 2501. Local school improvement activities.
						Sec. 2502. Use of funds.
						Sec. 2503. Rule of Construction.
						Sec. 2504. Program evaluation.
						Sec. 2505. Authorization of
				appropriations.
					
					.
			
